Citation Nr: 0912900	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for right wrist 
pain/cyst, also claimed as carpal tunnel syndrome.

3.  Entitlement to service connection for migraine headaches, 
also claimed as sinus headaches.  

4.  Entitlement to service connection for right ankle strain.

5.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

6.  Entitlement to service connection for patellofemoral 
syndrome, left knee.

7.  Entitlement to service connection for shin pain of the 
left leg.  

8.  Entitlement to service connection for shin pain of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had basic training/AIT (advanced individual 
training) from September 1981 to February 1982; she also 
served various periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Army 
Reserves from July 1983 to June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge at 
the RO.  A copy of the transcript is of record.  

The issues of entitlement to service connection for right 
wrist pain/cyst, also claimed as carpal tunnel syndrome; 
migraine headaches, also claimed as sinus headaches; right 
ankle strain; patellofemoral syndrome of the left and right 
knees; and shin pain of the left and right legs are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
her part.  


FINDING OF FACT

The Veteran has been diagnosed with a lumbar spine disorder, 
and the evidence indicating that the veteran's current lumbar 
spine disorder is of service origin is in equipoise. 


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
service connection for a low back disorder are met.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   In view of the 
Board's favorable decision in this appeal, further notice and 
assistance is unnecessary to aid the Veteran in 
substantiating her claim for service connection for a low 
back disorder.


Service Connection

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment records reveals 
that in September 1989, while in the line of duty, she felt a 
pull in her low back when pulling a cage.  She had sharp 
bilateral pain in both lumbar paravertebral muscles without 
radiation, X-rays were noted to be within normal limits.  

The Veteran was seen in April 2005 with complaints of back 
pain.  She continued to receive physical therapy for her low 
back pain throughout 2005.  

At the time of an August 2006 private evaluation, the Veteran 
complained of back pain beginning approximately 10 years ago, 
with no inciting event.  Her back pain radiated into the 
right gluteal region and posterior thigh but did not go 
beyond the knee.  Following an examination, the impression 
included right lumbar facet syndrome and mild broad-based 
disc bulge, L5-S1.  The Veteran was given L4-5 and L5-S1 
facet injections on the right.  

In an August 2007 report, a Nurse Practitioner from the 
Women's and Family Healthcare University Specialty Clinics 
College of Nursing indicated that she had been the Veteran's 
Nurse Practitioner since November 2004.  She stated that the 
Veteran suffered from degenerative joint disease of the spine 
with disc protrusion of L5-S1.  The Nurse Practitioner stated 
that the Veteran's current lumbosacral spine condition was at 
least as likely as not related to her lumbar injury sustained 
on active duty.  

The veteran was afforded a VA examination in October 2007.  
The examiner noted that the claims file was available for 
review.  The examiner stated that, in reviewing the claims 
file, there was documentation of a strain of the lumbar spine 
in September 1989, and then a subsequent visit in August 
2006, at which time there was a 10-year history of lower back 
pain without cause noted.  The examiner also observed that 
magnetic resonance imaging (MRI) had shown degenerative disc 
disease.  

The VA examiner noted that the Veteran reported that she 
injured her lower back while on active duty weekend training 
at Ft. Jackson when lifting a motor pool cage and straining 
her back.  She was treated twice in September 1989 for 
strain.  The Veteran indicated that since that time, she had 
had intermittent pain with a combination of self-treatment 
and visits to her primary care provider.  The Veteran denied 
having back problems prior to her military service.  
Following examination, a diagnosis of degenerative disc 
disease with radiculopathy was rendered.  

The VA examiner stated that it was his opinion that the 
current diagnosis of degenerative disc disease was less 
likely than not related to the injury during Reserve training 
in September 1989.  The rationale for the opinion was that 
the claims file did not reveal a chronic condition or chronic 
diagnosis made or any permanent residuals for presumptive 
conditions within one year of discharge.  The veteran was 
noted to have reported being discharged in 1991.  The 
examiner further observed that the veteran reported a history 
of lower back pain beginning in 1996, well after active duty 
service.  He further noted that there was no medical 
treatment or visit to link the lumbar stain, which was an 
acute self-limiting problem while on active duty in 1989, to 
continued need for medical care for a chronic condition until 
2006, at which time a diagnosis was made.  

During her February 2009 hearing, the veteran testified that 
she injured her back in service while lifting a cage door 
which caused a back strain.  She noted that the back pain 
never stopped after sustaining the injury.  The Veteran 
reported treating her back with over-the-counter medication 
and heating pads.  She also attempted to do stretches.  The 
Veteran testified that she had had back pain prior to 1996.

For the Veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a low back disorder, it cannot be 
stated that the preponderance of the evidence is against the 
claim.

The Veteran currently has a low back disorder, variously 
diagnosed as degenerative joint and degenerative disc disease 
of the lumbar spine and right lumbar facet syndrome.  Service 
treatment records confirm that she sustained, and was treated 
for, an injury to her low back while in the line of duty, 
when pulling a door on a motor pool cage.  She has testified 
that she did not have pain prior to this incident and that 
the pain has continued since that time.  The Board finds her 
testimony credible.  

While the October 2007 VA examiner, a nurse practitioner, 
found that it was less likely than not that the Veteran's 
current degenerative disc disease was related to service, her 
treating nurse practitioner indicated that that the Veteran's 
current lumbosacral spine condition was at least as likely as 
not related to her lumbar injury sustained on active duty.  

The evidence as to whether the Veteran's current low back 
disorder was caused by her September 1989 in-service back 
injury is at least in equipoise.  As such, reasonable doubt 
must be resolved in favor of the Veteran.  Therefore, service 
connection is warranted for a low back disorder.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted.  


REMAND

With regard to her claims of entitlement to service 
connection for right wrist pain/cyst, also claimed as carpal 
tunnel syndrome; migraine headaches, also claimed as sinus 
headaches; right ankle strain; patellofemoral syndrome of the 
left and right knee; and shin pain of the left and right 
legs, the Veteran maintains that she sustained these 
disabilities either during her initial time period of basic 
training or when performing weekend drills while in the 
Reserves.  

The Board notes that the record shows requests to obtain the 
Veteran's reserve duty service records under her maiden name, 
which was not the name she used for at least a portion of her 
Reserve service.  Therefore, another attempt to obtain the 
Veteran's Reserve duty service treatment records (using the 
appropriate last name (her then married last name)), as well 
as a request for her entire personnel file, to include all 
dates of ACDUTRA and INACDUTRA, should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the Department of the 
Army, and any other appropriate sources 
to verify the Veteran's service, to 
particularly include personnel records 
verifying all of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Army Reserves.  In this regard, the Board 
notes that the Veteran appears to have 
served in the Army Reserves from 
September 1981 to June 10, 1991.

Request all available service treatment 
records for her service in the Reserves, 
as well as her entire personnel file, 
utilizing both her maiden and married 
names.

In requesting this information, VA should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
veteran's Army Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file. 

2.  If the basic 
training/ACDUTRA/INACDUTRA dates shown 
correlate with the onset of any of the 
claimed disabilities, schedule the 
veteran for appropriate VA examinations 
to determine the nature and etiology of 
any of the currently claimed disabilities 
and their relationship, if any, to the 
veteran's known periods of basic 
training/AIT and/or ACDUTRA/INACDUTRA.  
After reviewing the claims file and 
conducting an examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
the claimed disabilities is the result of 
injury or disease incurred or aggravated 
by (a) disease or injury during active 
duty (basic training/AIT) or a period of 
active duty for training (ACDUTRA) during 
Army Reserve service; or (b) injury 
during a period of inactive duty training 
(INACDUTRA) during Army Reserve service.  
In rendering the requested opinion, the 
appropriate examiner should specifically 
consider and discuss the Veteran's 
Reserve service personnel and treatment 
records.  

Each examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims for service 
connection remaining on appeal.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, 
apply the provisions of 38 C.F.R. 
§ 3.655(b) (2008), as appropriate.  
Otherwise, consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


